Exhibit 10.11



OSHKOSH B'GOSH, INC.
2004 SUPPLEMENTAL PROFIT SHARING PLAN

As Effective January 1, 2004

WHEREAS, Oshkosh B'Gosh, Inc. (the "Company") maintains the Oshkosh B'Gosh, Inc.
401(k) Plan (the "401(k) Plan"), a tax-qualified profit sharing plan with a
401(k) component and a Company discretionary contribution component, and

WHEREAS, the Company amended such 401(k) Plan effective as of January 1, 2004 to
exclude highly compensated employees who either work at the Company's New York
Design Studio or perform services outside of the United States under an
expatriate assignment from eligibility to share in the Company's discretionary
contributions to such 401(k) Plan (such current and future excluded highly
compensated New York Design Studio and expatriate assignment employees are
referred to as the "Excluded Highly Compensated Employees"), and

WHEREAS, as a result of such amendment to the 401(k) Plan, on and after
January 1, 2004, such Excluded Highly Compensation Employees will no longer
share in any allocations of Company discretionary contributions and forfeitures
under the 401(k) Plan, and



WHEREAS, the Company also amended the 401(k) Plan to provide that highly
compensated employees eligible to share in the allocation of such Company
discretionary contributions will be classified as Group 2 employees under such
401(k) Plan and may receive a reduced allocation of such Company discretionary
contributions (with such highly compensated employees to be referred to as
"Group 2 Employees"), and

WHEREAS, the Company wishes to provide by means of this document  a "make whole"
non-qualified plan (i) that will provide for benefits to the Excluded Highly
Compensated Employees (or any other highly compensated employee excluded from
sharing in the Company's discretionary contributions under the 401(k) Plan who
is designated by the Company's Board of Directors or Executive Committee as a
participant in this Plan for any plan year) equivalent to the additional sums
they would have been able to accrue under the 401(k) Plan but for their
exclusion from sharing in the allocation of Company discretionary contributions
under the 401(k) Plan from and after January 1, 2004; and (ii) that will provide
benefits for the Group 2 Employees who may receive a reduced allocation of
Company discretionary profit sharing contributions under the 401(k) Plan in any
year on and after January 1, 2004, equivalent to the additional benefits they
would have been able to accrue under the 401(k) Plan if they had not received a
reduced allocation of Company discretionary contributions because of their
classification as Group 2 employees.

NOW, THEREFORE, the Company hereby establishes such a "make whole" program, to
be known as the Oshkosh B'Gosh, Inc. 2004 Supplemental Profit Sharing Plan (the
"Supplemental Plan"), effective as of January 1, 2004, as follows:

1. Objectives. This Supplemental Plan is intended to provide for (i) "make
whole" benefits for the Excluded Highly Compensated Employees (and any other key
management or highly compensated employee of the Company or a Participating
Employer added by the Board of Directors or Executive Committee as a participant
hereunder and identified on Exhibit A attached hereto) who are not otherwise
eligible to share in the allocation of Company discretionary contributions under
the 401(k) Plan on or after January 1, 2004, and (ii) "make-whole" benefits for
Group 2 Employees who may receive a reduced allocation of Company discretionary
contributions under the 401(k) Plan as a result of being classified as Group 2
employees under the 401(k) Plan on and after January 1, 2004. All Excluded
Highly Compensated Employees and all Group 2 Employees shall automatically
participate in the Supplemental Plan for periods commencing on and after January
1, 2004, unless the Board of Directors or Executive Committee specifically
excludes one or more such Excluded Highly Compensated Employees and/or Group 2
Employees from participation and identifies such excluded employee(s) on Exhibit
A attached hereto. Each of the individuals participating in this Supplemental
Plan, either as a result of being an Excluded Highly Compensated Employee or a
Group 2 Employee or because such individual is a key management or highly
compensated employee added by the Board of Directors or Executive Committee as a
participant hereunder who is identified on Exhibit A attached hereto, shall be
referred to as a "Participant."

2. Bookkeeping Accounts. The Company or a Participating Employer shall cause
bookkeeping reserve accounts (the "Account") to be established for each
Participant which shall be established solely as a device for determining the
amounts which may become payable to a Participant hereunder. Such Account shall
not constitute or be treated as a trust fund of any kind, it being expressly
provided that the amounts credited to the Account shall at all times be and
remain the sole property of the Company or a Participating Employer. The
Participant shall have no proprietary rights of any nature with respect thereto,
unless and until such time as a payment thereof is made to the Participant (or
beneficiary) as provided herein. Amounts shall be credited (or debited, as the
case may be) to each Participant's Account as follows:

(a) For each Plan Year from and after January 1, 2004, for which a Participant
would have received an allocation (or a larger allocation) of Company
discretionary contributions or forfeitures or both under the terms of the
discretionary contribution component of the 401(k) Plan if such Participant had
not been excluded from sharing in such allocation (or provided with a lesser
allocation as a result of being classified as a Group 2 employee), (with such
amounts referred to as the "Prevented Allocations,") such Participant's Account
shall be credited with a dollar amount equal to such Prevented Allocations.

(b) Each Participant's Account shall be adjusted to reflect the additions or
subtractions that would have resulted from the investment directions given by
each Participant under this Supplemental Plan or in the absence of any such
directions, the additions or subtractions that would have resulted from the
default investment directions specified by the Company. Each Participant shall
have the right to give investment directions for his or her Account from among
the same investment options that are available from time to time under the
Company's 401(k) Plan, in accordance with such rules as the Company may
establish. Each Participant shall be solely responsible for his or her
investment directions and the Company shall have no responsibility or liability
therefor. Any Account balances remaining unpaid after the Participant's death
may be subject to investment direction by the Beneficiary in the same manner as
the Participant could have directed, subject to such rules as the Company may
establish. Any reference to "Prevented Investment Adjustments" shall mean and
refer to the additions and subtractions arising from the application of this
paragraph 2(b).

The intent hereof is that the balance in each Participant's Account under this
Supplemental Plan from time to time shall be equal to the balance that would
have existed in the Company discretionary contribution component of the 401(k)
Plan from time to time to reflect post-January 1, 2004 Company or Participating
Employer discretionary contributions, forfeitures and investment adjustments
thereon that would have occurred under the terms of the discretionary
contribution component of the 401(k) Plan if the Participant had been eligible
to share in such allocations thereunder or, as the case may be, had been
eligible to share in the full amount of such allocation for a plan year
thereunder and not received a lesser discretionary contribution allocation as a
result of being classified as a Group 2 employee under such 401(k) Plan.

3. Vesting. All Participants shall become vested in their Account balances
established hereunder on the same terms and conditions as apply under the
discretionary contribution component of the 401(k) Plan, all of which are hereby
incorporated by reference.

4. Participating Employer. A Participating Employer is an employer included in
the Company's "controlled group" (as that term is defined in the 401(k) Plan),
which is authorized by the Company to participate in this Supplemental Plan, by
extending the same to such Participating Employer's eligible employees.

5. Incorporation by Reference. The applicable terms and conditions related to
the discretionary contribution component of the 401(k) Plan, as amended from
time to time, are hereby incorporated by reference into this Supplemental Plan.
It is intended that the Accounts in this Supplemental Plan be subject to all of
the terms and conditions of the 401(k) Plan described above, subject only to the
following special limitations:

(a) Prevented Allocations and Prevented Investment Adjustments shall be
determined and credited or debited to Accounts hereunder, as the case may be, at
the same time and in like amount as if the Account were held under the
discretionary contribution component of the 401(k) Plan.

(b) The Company or Participating Employer shall commence payments of the vested
Account balances under this Supplemental Plan on or about March 15th of the year
following the year in which the Participant's service with the Company and all
its controlled group members terminates, in accordance with (c) below.

(c) Account balances under the Supplemental Plan shall be paid to the
Participant (or Beneficiary, as the case may be), in one of the following
methods:

(i) In annual installments, to commence on or about March 15th of the year
following the year of termination of service with the Company and all controlled
group members, with one-tenth of the balance in the Account becoming then
payable and with the remaining installments being paid on each anniversary
thereof according to the following schedule:

Anniversary of First
Payment Date

Portion of Participant's
Account to Be Paid

1st

1/9

2nd

1/8

3rd

1/7

4th

1/6

5th

1/5

6th

1/4

7th

1/3

8th

1/2

9th

Remainder

(ii) Any other payment plan approved by the Company in its sole discretion, but
only if such payment plan and discretion are consistent with Code Section 409A.

(d) Participants may designate any person or persons (including, but not limited
to, a trust) to be the "Beneficiary" hereunder. Such designation shall be
effected by filing written notification with the Company in the form prescribed
by it and may be changed from time to time by similar action. If no Beneficiary
is designated, or if the designated Beneficiary fails to survive the
Participant, the benefits shall be distributed to the Participant's estate. Such
benefits shall be distributed in accordance with paragraph 5 upon the
Participant's death while in the Company's or the Participating Employer's
employ or upon his death after termination of employment with the Company or a
Participating Employer. If payments have already commenced at the time of the
Participant's death, they shall continue in accordance with the method of
payment then in effect under paragraph 5(c), subject to the Company's continuing
right in its sole discretion to approve of another payment plan under
paragraph 5(c)(ii).

6. Claims Procedure. The claims procedure in the 401(k) Plan shall apply in full
to this Supplemental Plan.

7. Company or Committee to Administer. The Company or the retirement committee
described in the 401(k) Plan shall have full and complete discretionary power
and authority to construe and interpret this Supplemental Plan and to resolve
all questions hereunder. Neither the Company, the Participating Employers, nor
any member of the retirement committee or any other person shall be liable for
any act or failure to act hereunder, except for gross negligence or fraud.

8. Unsecured Creditor. To the extent that any person acquires a right to receive
payments from the Company or a Participating Employer under this Plan, such
right shall be no greater than the right of an unsecured creditor.

9. Amendment or Termination. The Board of Directors of the Company reserves the
right to amend, terminate or discontinue this Supplemental Plan at any time;
provided, however, no such action shall reduce or eliminate any amounts accrued
in any Accounts hereunder prior to the date of such action and which also would
otherwise ultimately have become payable hereunder.

10. Status of Plan Under ERISA. This Supplemental Plan is intended to be an
unfunded plan maintained by the Company primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, as described in Section 201(2), Section 301(a)(3), Section 401(a)(1)
and Section 4021(b)(6) of ERISA.

11. Withholding. The Company and/or Participating Employer, as applicable, shall
comply with all applicable tax and governmental withholding requirements and
shall, to the extent required by law, withhold any taxes required to be withheld
by the federal or any state or local government from payments made hereunder or
from any other amounts paid to a Participant by the Company or Participating
Employer.

EXHIBIT A

In addition to Excluded Highly Compensated Employees and Group 2 Employees
currently (as of January 1, 2004) participating in the Oshkosh B'Gosh, Inc. 2004
Supplemental Profit Sharing Plan, the following key management or highly
compensated employee(s) are also participating in the Supplemental Plan:

John Podesta

As of January 1, 2004 no Excluded Highly Compensated Employees or Group 2
Employees are excluded from participation in this Supplemental Plan.